PER CURIAM.
The final summary judgment under review is reversed, and the cause is remanded to the trial court for further proceedings upon a holding that the instant negligence action against the Department of Health and Rehabilitative Services (1) is not barred by the doctrine of sovereign immunity, and *303(2) is not barred by Section 415.511, Florida Statutes (1983) (formerly Section 827.07(7), Florida Statutes (1979)). We reach this result based on the controlling and indistinguishable authority of State of Florida, Department of Health & Rehabilitative Services v. Yamuni, 529 So.2d 258 (Fla.1988).
Reversed and remanded.